DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Rodney Rothwell on 2/10/2021. 

The application has been amended as follows: 
Claim 26, line 5: please remove the comma after “and” to recite “…a second process; and[[,]]”.
Claim 26, line 21: please insert the term --and-- at the end of the limitation to recite “switching one or more switches of circuitry of the second channel to current measurement mode; and”. 
Claim 26, line 24: please remove the term “and” at the beginning of the limitation to recite “[[and]]wherein the second process comprises:”. 

Allowable Subject Matter
Claims 8-20 and 22-29 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 8, 22 and 26 with particular attention to the limitations “assigning a first channel to the light emitter via the first contact and a corresponding first pin; assigning a second channel to the light detector via the second contact and a corresponding second pin; switching one or more switches of circuitry of the first channel to a current driver mode; switching one or more switches of circuitry of the second channel to a current measurement mode”, and “assigning the first channel to the amperometric electrode via the first contact and another corresponding first pin; assigning the second channel to the reference electrode via the second contact and another corresponding second pin; switching the one or more switches of the circuitry of the first channel to an amperometric measurement mode; switching the one or more switches of the circuitry of the second channel to a reference measurement mode.”
The closest prior art of record is considered to be Taylor et al. (US 2016/0091455 A1). 
Taylor discloses a system (analytical testing device [abstract]) that comprises one or more processors and memory configured to perform a process (a reader/processor that is configured to perform measurements of analytical concentrations [Paras. 0121, 0124, 0171]) wherein the system is configured to receive a second test cartridge that is an amperometric test cartridge and a resistor is implemented into the test cartridge which indicates the type of cartridge being inserted into the analyzer by comparing the measured resistance to identify the type of cartridge using a look-up table [Paras. 0113-0118, 0171; Figs. 19-20]). Taylor also discloses wherein system can be used with transducers that rely upon optical detectors wherein 
Amended claims 8, 22, and 26 each require wherein system, program, or method includes the ability of the device to detect the type of cartridge inserted and assign channels to the various contacts/pins of the device/cartridge, and switch one or more switches of the circuitry to electrochemical modes depending upon the type of cartridge that is inserted. Applicant argues on Pg. 13 of the remarks that Taylor and Ghaffari do not teach such determination, assignment, and circuity switching as these references do not teach electronic switches at all. Applicant further argues on Pg. 13 of the remarks that neither reference teaches or suggests an analytical system capable of both “performing an optical analytical test using the first channel and the second channel” and “performing an electrochemical analytical test using the first channel and the second channel” (i.e., using the same two channels of the same device to perform two different test methods on two different test cartridges depending upon the type of test cartridges that are inserted). This argument is convincing as there does not appear to be any teaching in Taylor or Ghaffari wherein switches are used to switch channels between different test modes using ‘universal circuitry’ such that the same device can be used for multiple different test cartridges with multiple different test methods. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of independent claim 8, 22, or 26. Claims 9-20, 23-25, and 27-29 are dependent from or otherwise include the limitations of claims 8, 22, or 26 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JOSHUA L ALLEN/Examiner, Art Unit 1795       

/MARIS R KESSEL/Primary Examiner, Art Unit 1795